                  Case 2:19-cr-00115-JCC Document 95 Filed 08/28/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0115-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    JOSEPH SAM,

13                           Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On June 25, 2020, Mr. Sam received new
18   counsel. (Dkt. No. 90.) To give Mr. Sam’s new counsel more time to file a response to the
19   Government’s supplemental briefing regarding Mr. Sam’s pending motion to suppress, the Court
20   extended the deadline for Mr. Sam to file a response until July 29, 2020. (Dkt. No. 91 at 1.) Mr.
21   Sam did not file a reply by the deadline or request more time to do so. The Court hereby
22   ORDERS the parties to file a status report within 7 days of the date of this order regarding Mr.
23   Sam’s motion to suppress (Dkt. No. 55).
24          //
25          //
26          //


     MINUTE ORDER
     CR19-0115-JCC
     PAGE - 1
             Case 2:19-cr-00115-JCC Document 95 Filed 08/28/20 Page 2 of 2




 1         DATED this 28th day of August 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0115-JCC
     PAGE - 2
